DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-14 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 have been considered by the examiner.

	Claim Objections
Claims 1, 3, and 8-11 are objected to because of the following informalities:  
Claim 1 recites “a power source”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a power source,”.
Claim 1 recites “to be immediately adjacent the smart phone”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “to be immediately adjacent to the smart phone”.
Claim 3 recites “fitted adjacent one another”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “fitted adjacent to one another”.
 Claims 8-11 recite “the orifice inspection device”. The Examiner believes that “the orifice inspection system” are the correct words to use here.
Claim 9 recites “the system”. The Examiner believes “the orifice inspection system” are the correct words to use here.
Claim 9 recites “image capturing device”. The Examiner believes that “image capture device” are the correct words to use here.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image capturing device” in claims 1, 4, 5, and 7 and “data interface” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the Applicant’s specification [0024] as “the image capture device is a camera, camera module, webcam or film” and Applicant’s specification [0035] as “a data communications network, Bluetooth, WiFi…modem”, as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the light guide structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the presence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the image magnification" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the location" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-11 are rejected by virtue of their dependency on claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0027432 A1 to Wachs in view of U.S. Publication No. 2013/0158358 to Holland.
Regarding claim 1, Wachs discloses in Fig. 2 of an orifice inspection system, including: 	an orifice inspection device for illuminating a patient's orifice (Fig. 2 - throat examination device (TED) 100; [0026]) , the orifice inspection device including a handle (Fig. 1 - conduit 110) with a light source (Fig. 3 - illumination sources 200), a power source ([0031]- Power for the illumination sources 200 may be self contained or may be externally provided) and a disposable light transmissive structure (Fig. 1 - tongue depressor blade 140) releasably connectable to the handle ([0027]- A constrained tongue depressor blade 140 is attached by means of a hinge 150 to conduit 110), the handle including a handle body  (Fig. 1 - conduit 110), a smart phone including a screen and an image capture device for capturing a photograph of the patient's orifice as illuminated by the orifice inspection device (Fig. 2 - imaging devices 190; see [0030-0031]- Suitable imaging devices 190 , for which imaging device receptacle may be made available, may comprise, without limitation, smartphones); and 
	a coupler arranged to attach with the smart phone so as to releasably couple the handle body of the orifice inspection device to the smart phone (Fig. 2 - imaging device receptacle 180; [0023]), thereby positioning the disposable light transmissive structure relative to the image capture device (Fig. 1 - tongue depressor blade 140); 
	wherein the orifice inspection device is operable in a second condition in which the handle body is coupled to the smart phone so as to be immediately adjacent the smart phone (Fig. 1; [0029]- An imager receptacle 180 may be attached to the rear extremity of the conduit 110 . As shown in FIG. 2, the imaging device receptacle 180 is configured to removably secure an imaging device 190 to the conduit 110 so that the field of view of the imaging device 190 corresponds to that presented by the viewing port) with the disposable light transmissive structure laterally spaced apart from the image capture device (Fig. 1 - tongue depressor blade 140) so that the image capture device is unobstructed thereby allowing the user to capture the photograph of the patient's orifice surrounding the disposable light transmissive structure whilst holding the smart phone ([0023]- A receptacle for positioning and holding an imaging device is directly or indirectly attached to the mouthpiece structure so that the imaging device's field of view and depth of focus includes the patient's throat as visible through the viewing port). 
Wachs does not expressly teach a disposable light transmissive structure formed of a light transmissive material releasably connectable to the handle, and a coupling portion extending therefrom, the light source being located within the coupling portion of the handle and the coupling portion including a switch in communication with the light source and the power source, and the disposable light transmissive structure includes a cavity to receive the coupling portion of the handle and activate the switch such that the light source is directed therealong; 
	wherein the orifice inspection device is operable in a first condition disconnected from the smart phone in which a user may clasp the handle body to illuminate the patient's orifice.
However, Holland teaches of an analogous medical system including an orifice inspection device for illuminating a patient's orifice (Fig. 2A - tongue depressor 1), the orifice inspection device including a handle (Fig. 2A - handle 4) with a light source (Fig. 2A - light source 14), a power source (Fig. 2A - battery 16) and a disposable light transmissive structure formed of a light transmissive material (Fig. 2A - blade 2; [0161]- the blade 2 may be made of any suitable materials which are capable of transmitting light) releasably connectable to the handle ([0192]- The handle 4 may also include one or more releasing members to release the blade from the handle), the handle including a handle body (Fig. 2A - handle 4) and a coupling portion extending therefrom (Fig. 2A - portion of the handle 42), the light source being located within the coupling portion of the handle (Fig. 2A) and the coupling portion including a switch in communication with the light source and the power source (Fig. 2A – switch 6; [0183]- a multi-positionable switch 6 to open or close the circuit between the power supply and the light source 14), and the disposable light transmissive structure includes a cavity to receive the coupling portion of the handle (Fig. 2A - cavity 40) and activate the switch such that the light source is directed therealong ([0147]- projection 36 is located within the cavity 40… the projection 36 engages the switch 6 and activates the light source 14);
wherein the orifice inspection device is operable in a first condition disconnected from the smart phone in which a user may clasp the handle body to illuminate the patient's orifice ([0081]-coupling the blade to the handle actuates the switch so that light emitted from the light source is transmitted by the blade into the oral cavity; [0154]- the tongue depressor 1 may be used for illuminating a selected region within the oral cavity of a patient; [0177]- The blade 2 may include distal apertures which can be used to illuminate the oral orifice).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wachs to utilize the orifice inspection device having a disposable light transmissive structure, a handle, coupling portion, light source, switch, and power source to illuminate a patient’s orifice, as seen above in the teachings of Holland. It would have been advantageous to make the combination in order to illuminate a selected region within the oral cavity of a patient ([0154 of Holland) to make it easier for an operator to identify certain features within the oral cavity ([0007] of Holland).
The modified system of Wachs in view of Holland will hereinafter be referred as modified Wachs.
Regarding claim 4, modified Wachs teaches the claimed invention as discussed above concerning claim 1, and Wachs further discloses wherein the coupler is positioned on a rear surface of the user device (Fig. 2 - imaging device receptacle 180) and spaced apart from a lens of the image capture device (Fig. 6; [0029]- The imaging device receptacle 180 comprises an imaging window 220 (see FIG. 6) that is positioned so that the imaging device's lens has an un-obscured view through the viewing port).
Regarding claim 5, modified Wachs teaches the claimed invention as discussed above concerning claim 1, and Wachs further discloses wherein the coupler and handle are arranged such that the light guide structure (Fig. 3  - illumination sources 200) is positioned non-obstructively adjacent to and extending in a direction away from a lens of the image capture device ([0029]- The imaging device receptacle 180 comprises an imaging window 220 (see FIG. 6) that is positioned so that the imaging device's lens has an un-obscured view through the viewing port).
Regarding claim 6, modified Wachs teaches the claimed invention as discussed above concerning claim 1, and Wachs further discloses wherein the disposable light transmissive structure is removable from the handle irrespective of whether or not the handle is coupled to the coupler ([0027]- A constrained tongue depressor blade 140 is attached by means of a hinge 1).
Regarding claim 12, modified Wachs teaches the orifice inspection system of claim 1, and Wachs further discloses wherein the coupler is planer (Fig. 1- imaging device receptacle 180).
Regarding claim 13, modified Wachs teaches the orifice inspection system of claim 1, and Wachs further discloses wherein the light source extends laterally across the coupling portion of the handle (Fig. 3 - illumination sources 200).
Regarding claim 14, modified Wachs teaches the orifice inspection system of claim 13, but Wachs does not expressly teach wherein the light source includes a plurality of LED lights extending across the coupling portion of the handle.
However, Holland teaches of an analogous medical system wherein the light source includes a plurality of LED lights extending across the coupling portion of the handle ([0166]- typically the light source or plurality of light sources 14 in the handle 4 are light-emitting diodes (LEDs), such as surface mount LEDs).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Wachs to utilize a plurality of LED lights extending across the coupling portion of the handle, as taught by Holland.  It would have been advantageous to make the combination in order to maximize battery life and prevent the handle from overheating ([0166] of Holland).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0027432 A1 to Wachs in view of U.S. Publication No. 2013/0158358 to Holland and in further view of U.S. Publication No. 2013/0300919 to Fletcher et al. (hereinafter Fletcher).
Regarding claim 2, modified Wachs teaches the claimed invention as discussed above concerning claim 1, but neither Wachs nor Holland expressly teach wherein the handle and coupler are arranged to slidably couple with one another.
However, in the same field of endeavor of medical devices, Fletcher teaches of wherein the handle and coupler are arranged to slidably couple with one another ([0043] - Accordingly, the base member 14 also includes means (not shown) for coupling the releasable optical assembly 16 to the base member 14 , such as … slide-on).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Fletcher that teach the handle and coupler arranged to slidably couple with one another, into the teachings of modified Wachs that teach the coupler connected to the handle. It would have been advantageous to make the combination for coupling the releasable optical assembly to the base member as a conventional means for attachment ([0042] of Fletcher).
Regarding claim 3, modified Wachs, as modified by Fletcher, teaches the claimed invention as discussed above concerning claim 2, but neither Wachs nor Holland expressly teach wherein the handle body includes a substantially flat rear surface with a slot arranged slidably receive the coupler such that the substantially flat rear surface of the handle and a corresponding surface of the user device are fitted adjacent one another. 
 However, in the same field of endeavor of medical devices, Fletcher teaches of an analogous device wherein the handle body includes a substantially flat rear surface with a slot arranged slidably receive the coupler such that the substantially flat rear surface of the handle and a corresponding surface of the user device are fitted adjacent one another ([0043]- Accordingly, the base member 14 also includes means (not shown) for coupling the releasable optical assembly 16 to the base member 14 , such as clip-on, snap-on, slide-on, twist-on, and other conventional means for attachment. For example the releasable optical assembly 16 may have pins that line up with and snap into one or more corresponding slots in the base member, or vise versa).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle body of modified Wachs, as modified by Fletcher, to include to include the handle body as seen above in the teachings of Fletcher. It would have been advantageous to make the combination for coupling the releasable optical assembly to the base member as a conventional means for attachment ([0042] of Fletcher).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0027432 A1 to Wachs in view of U.S. Publication No. 2013/0158358 to Holland and in further view of U.S. Publication No. 2015/0065803 to Douglas et al. (hereinafter Douglas) and CN 101046597 A to Zheng.
Regarding claim 7, modified Wachs teaches the orifice inspection system according to claim 1, but neither Wachs nor Holland expressly teach wherein the orifice inspection system is configured to detect the presence of the orifice inspection device, and to automatically adjust the image magnification of the image capture device based on the location of the orifice inspection device.
However Douglas teaches of an analogous orifice inspection device wherein the orifice inspection system is configured to detect the presence of the orifice inspection device (see [0077] - A method of detecting if an otoscope lens device is attached to a mobile telecommunications device), and to adjust the image magnification of the image capture device based on the location of the orifice inspection device (see [0043]- The magnification level may be chosen according to the desired application).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Wachs to include an orifice inspection system configured to detect the presence of the orifice inspection device and to adjust the image magnification of the image capture device based on the location of the orifice inspection device, as seen above of the teachings of Douglas. It would have been advantageous to make the combination to enable dynamic configuration of the magnification or focus ([0043] of Douglas).
Additionally, Zheng teaches of a mobile device and method including automatically adjusting the image magnification (paragraph 0021- Another aspect of the present invention is an electronic zoom method for a camera. A lever is actuated by a current signal or a voltage signal to move the lever from a first focal position (ie, a first side position) to a The second focal length position (that is, the second side position), thereby realizing the automatic zoom function).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Zheng that teach automatically adjusting the image magnification into the teachings of modified Wachs, as modified by Douglas, that teaches automatically adjusting the image magnification. It would have been advantageous to make the combination for mobile phone cameras to meet the special needs of mobile phone products ([0007] of Zheng).
Regarding claim 8, modified Wachs, as modified by Douglas and Zheng, teaches the orifice inspection device of claim 7, but neither Wachs nor Holland nor Zheng expressly teach wherein the orifice inspection system is configured to detect the presence of the orifice inspection device based on user input.
However, Douglas teaches of an analogous orifice inspection device wherein the orifice inspection system is configured to detect the presence of the orifice inspection device based on user input (see [0077] - A method of detecting if an otoscope lens device is attached to a mobile telecommunications device having a digital camera).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Wachs to include the orifice inspection system is configured to detect the presence of the orifice inspection device based on user input, as seen above in the teachings of Douglas. It would have been advantageous to make the combination in order to indicate to the user in real time that it has been detected ([0326] of Douglas).
Regarding claim 9, modified Wachs, as modified by Douglas and Zheng, teaches the orifice inspection device of claim 7, but neither modified Wachs not Zheng expressly teach wherein the system further includes a graphical user interface presented on a screen of the smart phone including an orifice positioning guide for positioning a patient's orifice in the photograph captured by the image capturing device.
However, Douglas teaches of an analogous orifice inspection device wherein the system further includes a graphical user interface presented on a screen of the smart phone (Fig. 32, Fig. 57, Fig. 46) including an orifice positioning guide for positioning a patient's orifice in the photograph captured by the image capturing device (see [0039] - (paragraph 0039 - In some variation a method or system may alternatively or additional guide a subject).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Wachs, as modified by Douglas and Zheng, to include a graphical user interface presented on a screen of the smart phone including an orifice positioning guide, as seen above in the teachings of Douglas. It would have been advantageous to make the combination so that the subject may move the otoscope device to adjust the view being taken ([0039] of Douglas).
Regarding claim 10, modified Wachs, as modified by Douglas and Zheng, teaches the orifice inspection device of claim 7, and Wachs further discloses wherein the orifice inspection system further includes a data interface for transmitting the photograph to the patient's medical service provider ([0011]- The image may be transmitted to a remote medical practitioner).
Regarding claim 11, modified Wachs, as modified by Douglas and Zheng, teaches the orifice inspection device of claim 7, but neither Wachs nor Holland nor Zheng expressly teach wherein the orifice inspection system further includes a graphical user interface configured to display the captured photograph and at least one photograph of an orifice having a known condition for comparison, to assist in identifying a condition affecting the patient's orifice.
However, Douglass teaches of an analogous orifice inspection device wherein the orifice inspection system further includes a graphical user interface configured to display the captured photograph and at least one photograph of an orifice having a known condition for comparison (Fig. 33; [0121] - FIG. 33 illustrates one example of an access comparison screen for comparing an image of a patient's tympanic membrane to other (library) images), to assist in identifying a condition affecting the patient's orifice ([0350]- By visually comparing different intervention… They can use this information... in order to decide on the most appropriate intervention).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Wachs, as modified by Douglas and Zheng, to include a graphical user interface configured to display the captured photograph and at least one photograph of an orifice having a known condition for comparison, as seen above in the teachings of Douglas. It would have been advantageous to make the combination to educate users about the meanings of different image features ([0342] of Douglas) and to decide on the most appropriate intervention ([0350] of Douglas).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795